337 F.3d 1023
Gustavo GUTIERREZ-CHAVEZ, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE; et al., Respondents-Appellees.
No. 00-56149.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 16, 2001.
Filed July 31, 2002.
Amended July 22, 2003.

Victor D. Nieblas (argued), Law Office of Victor D. Nieblas Pradis, Los Angeles, California, for the petitioner-appellant.
Cindy S. Ferrier (argued), United States Department of Justice, Appearances only by David W. Ogden, United States Department of Justice, Civil Division, Kristen A. Chapman, United States Department of Justice, Office of Immigration Litigation, and John P. Moran, United States Department of Justice, Office of Immigration Litigation, Washington, D.C., for the respondents-appellees.
Appeal from the United States District Court for the Central District of California; Dean D. Pregerson, District Judge, Presiding. D.C. No. CV-99-07228-DDP.
Before B. FLETCHER, D.W. NELSON, and McKEOWN, Circuit Judges.

ORDER

1
The opinion filed July 31, 2002, is amended as follows:


2
298 F.3d 824, 829, line 23 (second column, after "apple"):


3
Add the following footnote: "We do not confront here a claim of failure to exercise discretion or manifest injustice."


4
With this amendment, a majority of the panel has voted to deny Petitioner-Appellant's petition for rehearing. Judge McKeown voted to grant the petition for rehearing. Judge B. Fletcher and Judge D.W. Nelson voted to deny the petition for rehearing.


5
The petition for rehearing is DENIED.